UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1223


In Re:   ALFRED T. THOMAS,

                Petitioner.




     On Petition for Writ of Mandamus.      (3:08-cv-00502-FDW)


Submitted:   April 29, 2010                    Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alfred T. Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfred     T.    Thomas     petitions       for    a   writ     of   mandamus

seeking    reconsideration        of    a     district       court     order     and    our

opinion affirming the order.                We conclude that Thomas is not

entitled to mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                  In re First Fed. Sav. &

Loan   Ass’n,    860    F.2d     135,    138     (4th    Cir.      1988).        Further,

mandamus    is   a     drastic    remedy        and   should       only    be    used    in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.   1987).        Mandamus    may    not     be    used    as   a   substitute        for

appeal.     In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).

            The relief sought by Thomas is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                               We

dispense    with      oral     argument       because        the   facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            2